Per Curiam.

This case comes before us on a petition for a writ of certiorari from a decision of the Intermediate Court of Appeals, affirming a circuit court’s affirmance of a ruling by the Land Use Commission on a contested case. We agree with the result and with the reasoning of the court below and, accordingly, deny the petition.
However, in the course of rendering its opinion, the Intermediate Court of Appeals adopted the “right/wrong” standard with respect to review of the circuit court’s decision in affirming an administrative agency determination and expressly rejected the “clearly erroneous” standard in such a situation.
Since the circuit court’s affirmance of the action of the Land Use Commission was clearly on the record, supportable under either the right/wrong or clearly erroneous standard, we do not reach the question of what should be the correct standard of review to be applied with an appeal of this nature. Petition denied.